Citation Nr: 0532626	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  96-39 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
disability of the right hip and thigh, including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1955 to January 1958.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from an April 1996 
rating decision of the Pittsburgh, RO.  The case (to include 
additional issues which have been resolved) was previously 
(in July 1998, September 2000, July 2002, and September 2003) 
before the Board, when it was remanded for evidentiary 
development.


FINDINGS OF FACT

The veteran's right hip and thigh disability is manifested, 
by X-ray evidence of right hip arthritis, and flexion limited 
(by pain) to 80 degrees and abduction limited to 40 degrees; 
ankylosis of the hip is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for disability of the right 
hip and thigh, to include arthritis, is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Codes 5003, 5251, 5252, 5253 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The April 1996 statement of the case (SOC); August 1996, 
April 2000, February 2002, October 2002, and May 2005 
supplemental SOCs (SSOCs), October 2002 and May 2005 rating 
decisions; and letters in August 1998, September 2000, 
October 2001, and October 2004, all provided at least some 
VCAA-type notice, i.e., of what the evidence showed, the 
criteria for an increased rating, and the bases for the 
denial of the claim.  The August 1998, October 2001, and 
October 2004 letters outlined the appellant's and VA's 
responsibilities in developing evidence to support the claim, 
advised him of what type of evidence would be pertinent to 
the claim, and advised him to identify evidence for VA to 
obtain and to submit evidence in his possession.  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice by letters dated in 
August 1998, September 2000, October 2001, and October 2004 
(including, at p. 2, of the October 2004 letter, to submit 
any evidence in his possession pertaining to the claim).  He 
has had ample time to respond and the claim was subsequently 
readjudicated.  See May 2005 SSOC.  
Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  He has been afforded VA examinations.  The 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  The veteran is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claim 
at this time.  Mayfield v. Nicholson, 19 Vet. App. 103(2005).

II. Factual Background

On March 1996 VA examination, the veteran complained of right 
hip pain that radiated to the right thigh.  Examination of 
the right hip revealed abduction to 35 degrees and flexion to 
60 degrees.  It was noted that the veteran had limitations 
due to recent total knee replacement surgery.  Right thigh 
pain was attributed to degenerative joint disease of the 
right hip and right knee.

On May 1999 VA examination, right hip range of motion studies 
revealed flexion to 100 degrees, full extension, and zero to 
30 degrees abduction.

On March 2005 VA examination, the veteran complained of 
increasing right hip pain.  He denied numbness or 
paresthesia.  Examination of the right hip revealed that it 
was slightly stiff.  Abduction was to approximately 40 
degrees, flexion was to approximately 80 degrees, and 
extension was full.  Groin and buttock pain was noted at the 
extreme of flexion and severe groin pain was noted on 
internal rotation, which was to 10 degrees.  Repetitive 
motion increased pain and fatigue, but there was no 
incoordination.  X-rays were interpreted as showing severe 
degenerative arthritis.

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Normal range of motion of the hip is from 0 to 125 degrees of 
flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II.

Degenerative arthritis established by x-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved.  38 C.F.R. § 4.71a, 
Code 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Code 5003.  See also 38 C.F.R. § 4.71a.

Limitation of motion of the thigh is rated under 38 C.F.R. § 
4.71a, Codes 5251, 5252, and 5253.  Limitation of extension 
of the thigh to 5 degrees warrants the maximum 10 percent 
rating under Code 5251.  Under Code 5252, limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
rating, limitation to 30 degrees warrants a 20 percent 
rating, limitation to 20 degrees warrants a 30 percent 
rating, and limitation to 10 degrees warrants a 40 percent 
rating.  Under Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees, a 
10 percent rating is warranted.  A 10 percent rating is also 
warranted where there is limitation of adduction to the point 
that the claimant cannot cross legs; a 20 percent rating is 
warranted where there is limitation of abduction of the 
thigh, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.
Since the disability is already rated 10 percent, the focus 
of consideration on appellate review is on the various 
criteria which provide for a rating in excess of 10 percent.  
The criteria for a 20 percent (or higher) rating for 
disability of the hip and thigh include Code 5252, which 
provides for ratings of 20 percent, and higher, where there 
is limitation of flexion to 30 degrees or less, and Code 
5253, where abduction beyond 10 degrees is not possible.  
[Notably, Code 5250, which provides for higher ratings based 
on ankylosis, is not for consideration, as ankylosis is not 
shown.]  The competent evidence does not show motion 
limitations sufficient to satisfy even the criteria for a 10 
percent rating for hip/thigh disability (i.e., extension 
limited to 5 degrees, under Code 5251; flexion limited to 45 
degrees, under Code 5252; or adduction limited to cannot 
cross legs or rotation limited to cannot toe out more than 15 
degrees, under Code 5253).  On March 2005 VA examination, 
flexion was to 80 degrees; extension was full; and external 
rotation (toe out) was to 25 degrees.  The current 10 percent 
rating is based on evidence of arthritis with motion limited 
by pain to a less than compensable degree under the 
limitation of motion diagnostic code criteria.  Even with 
limitation due to pain or on use considered, limitations 
sufficient to meet the criteria for a higher rating under any 
applicable criteria are not shown.  

The preponderance of the evidence is against the claim, and 
it must be denied.


ORDER

A rating in excess of 10 percent for disability of the right 
hip and thigh, to include arthritis is denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


